Citation Nr: 1138364	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for blindness of the right eye with light perception only, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2011, the Veteran testified at a hearing before the Board.  The record was held open for 60 days in order to allow the Veteran time to submit additional evidence.  Later in April 2011, the Veteran submitted additional evidence in the form of private treatment records.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.


FINDING OF FACT

The Veteran's service-connected right eye disability results in blindness in the right eye; enucleation or serious cosmetic defect of the right eye has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected blindness of the right eye with light perception only have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.3, 4.7 (2011); 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6070 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised during the pendency of the claim, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a September 2007 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim for an increased rating.  The Veteran was told that the evidence must show that his service-connected disability had gotten worse and increased in severity.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the September 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of the rating issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file.  The Veteran has also submitted records from private treatment providers.  Additionally, in October 2007, the Veteran was provided a VA examination in connection with his claim, the report of which is of record.  The report contains sufficient evidence by which to evaluate the Veteran's blindness of the right eye with light perception only in the context of the rating criteria.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected right eye disability is more disabling than currently rated and that the disability has gotten worse.  He states that he is blind in the right eye, he has cataracts, and his left eye is worse as well.  Thus, the Veteran contends that a rating in excess of 30 percent is warranted.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran injured his eye during military service when shrapnel from an exploded grenade entered his right eye.  He has essentially been blind in the right eye since that time.  The Veteran's service-connected right eye disability has been evaluated on the basis of impaired visual acuity.  The severity of visual acuity loss is determined by applying the criteria set forth in the Ratings for Central Visual Acuity Impairment.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a (Diagnostic Codes 6061 to 6079) (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation is found in Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).

While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of an eye disability under the revised criteria irrespective of whether a veteran's disability has increased since the last review.  Id.  No such request has been made in this case.

A review of the evidence from the time period one year before the claim for an increase was filed reveals that the Veteran underwent a VA eye examination in connection with the claim in October 2007.  The examiner noted an accurate medical history concerning the Veteran's in-service injury to the right eye from a grenade fragment.  The Veteran had uncorrected visual acuity in the right eye of "C.F. @ 2 feet" (counting fingers at two feet) and 20/200 in his left eye.  With spectacle correction, visual acuity was "C.F. @ 2 feet" in the right eye and 20/20 in the left eye.  Examination of the right eye also revealed that the Veteran had anterior cortical nuclear and posterior sub-capsular cataractous changes and a chorio-retinal scar.  Visual field examination showed a macula scotoma in the right eye and the left eye was normal.

The evidence also includes private treatment records from Dr. Batlan at Hampden Eye Physicians and Surgeons.  The records, dated from April 2008 to March 2011, show results similar to the VA examination.  A chorio-retinal scar was found on examination of the right eye as was a post-traumatic cataract.  Visual acuity in the right eye was characterized as "HM" (hand motion).  Corrected distant visual acuity in the left eye was between 20/25 and 20/40. 

In consideration of this evidence, the Board finds that the Veteran's service-connected right eye disability results in blindness in the right eye.  Because the Veteran is not service connected for a left eye disability, Diagnostic Code 6070 is the appropriate diagnostic code for application (blindness in the service-connected eye and 20/40 visual acuity in the non-service-connected eye).  The currently assigned 30 percent rating is warranted under that diagnostic code.  See 38 C.F.R. § 4.84a (2008).  

A non-service-connected eye disability may be treated as service connected for rating purposes when both eyes result in impairment of vision with visual acuity of 20/200 or peripheral field vision of 20 degrees or less.  See 38 C.F.R. § 3.383(a)(1) (2011).  Although the Veteran's service-connected right eye meets this standard, his non-service-connected left eye does not.  The evidence shows that corrected visual acuity in the left eye is no worse than 20/40 and his visual field is normal.  Therefore, impairment of visual acuity of the left eye is treated as no worse than 20/40 for rating purposes.

In addition, the combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.80 (2008).  Thus, the 30 percent rating is appropriate because it represents the highest rating for total loss of vision of the right eye.  A higher rating of 40 percent is warranted for anatomical loss (enucleation) of a service-connected eye.  See 38 C.F.R. § 4.84a (Diagnostic Code 6066) (2008).  In the Veteran's case, the evidence shows that, although he has blindness in the right eye, he retains the anatomical presence of the eye.  Therefore, a higher rating of 40 percent is not warranted.  Additionally, the evidence does not suggest that there is a serious cosmetic defect added to the loss of vision.

Other diagnostic codes pertaining to the eye do not provide for a higher rating.  Unilateral impairment of field vision and most diseases of the eye do not provide for a higher schedular rating.  See 38 C.F.R. § 4.84a (Diagnostic Codes 6000 to 6092).  This is consistent with the provision that the combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye.  See 38 C.F.R. § 4.80 (2008).  Total ratings are assignable when the service-connected eye disability involves tuberculosis, glaucoma, or a malignant growth.  See 38 C.F.R. § 4.84a (Diagnostic Codes 6010, 6012, and 6014) (2008).  However, the Veteran is not service-connected for these types of disease.  Accordingly, the currently assigned 30 percent rating is appropriate for the Veteran's service-connected blindness of the right eye with light perception only.  A higher rating is not warranted during any stage of the rating period on appeal.

The Board notes that Diagnostic Code 6070 also calls for consideration of special monthly compensation (SMC).  See 38 C.F.R. § 4.84a (Diagnostic Code 6070, Note 5) (2008).  In the Veteran's case, he has already been awarded SMC on account of the loss of use of one eye.  See 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(a) (2011).

Through hearing testimony and submitted statements from the Veteran and his representative, they imply that the October 2007 VA examination was inadequate for rating purposes or that a new examination is warranted in any case.  In regards to the adequacy of the examination, the Veteran states that the examiner or assistant complained that the work was too time consuming and that they would not comment on whether the Veteran's benefits might increase.  First, the Board finds the examination report to be adequate for rating purposes even if it was time consuming to produce.  Although there is no indication that the examiner reviewed the claims file, the examiner noted an accurate medical history and provided the requisite information in the report for evaluating the current level of severity of the Veteran's right eye disability in the context of the rating criteria.  Testing involving both visual acuity and visual fields was administered.  Additionally, a complete physical examination of the eyes was conducted.  There is no suggestion that any aspect of the report is incomplete or incorrect.  Thus, it is adequate for rating purposes.  Moreover, the examiner's responsibility is to provide the information that describes the disability while it is the rating specialist's responsibility to interpret the report into a consistent picture that accurately reflects the elements of the disability.  See 38 C.F.R. § 4.2 (2011).

With respect to whether a new VA examination is warranted, the Board notes that the Court has held that the mere passage of time does not require that VA provide a new medical examination.  See Palczweski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Although the Veteran stated at the April 2011 hearing that his disability had gotten worse since the October 2007 VA examination, reexamination is generally required when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  See 38 C.F.R. § 3.327 (2011).  In the Veteran's case, the evidence does not suggest that the current 30 percent rating may be incorrect because it is the highest allowable rating for total loss of vision of one service-connected eye disability.  Additionally, the evidence does not indicate that there has been a material change in the disability.  The evidence shows that the Veteran's disability has continued to result in blindness in the right eye.  There is no indication from the medical evidence or the Veteran's statements that a material change such as an anatomical loss of the right eye has occurred.  The more recent private treatment records contain evidence similar to that found in the October 2007 VA examination report.  Therefore, the Board finds that it is not necessary to remand the claim for a new VA examination.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right eye blindness has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 30 percent for blindness of the right eye must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for blindness of the right eye with light perception only is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


